294 S.E.2d 209 (1982)
KAPLAN SCHOOL SUPPLY CORPORATION, Plaintiff,
v.
HENRY WURST, INC., Henry Wurst, Inc., Raleigh and H. A. Wurst, Defendants and Third-Party Plaintiffs,
v.
PRECISION SERVICE AND SUPPLY, INC., and Precision Games, Inc.
Supreme Court of North Carolina.
July 13, 1982.
Womble, Carlyle, Sandridge & Rice, Raleigh, for defendants and third-party plaintiffs.
Brooks, Pierce, McLendon, Humphrey & Leonard, Greensboro, for third-party defendants.
Defendant's and Third-Party Plaintiff's petition for discretionary review, 56 N.C. App. 567, 289 S.E.2d 607, under G.S. § 7A-31 denied.